Case: 11-40195     Document: 00511617302         Page: 1     Date Filed: 09/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 29, 2011
                                    No. 11-40195 c/w
                                     No. 11-40199                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PABLO DAVILA,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:10-CR-945-1
                             USDC No. 2:10-CR-943-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        In this consolidated appeal, Pablo Davila appeals his sentences for two
counts of conspiracy to transport an unlawful alien within the United States in
violation of 8 U.S.C. § 1324(a)(1)(A)(ii), (a)(1)(A)(v)(I), and (a)(1)(B)(i). He was
sentenced to 46 months for each offense with 12 months of the sentence in S.D.
Tex. 2:10-CR-945 (5th Cir. 11-40195) to run consecutively to the sentence in S.D.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40195   Document: 00511617302     Page: 2   Date Filed: 09/29/2011

                               No. 11-40195 c/w
                                   11-40199

Tex. 2:10-CR-943 (5th Cir. 11-40199) for a total sentence of 58 months of
imprisonment and three years of supervised release for each offense. He
contends that the district court’s reasons for departing were inadequate and the
departure was unreasonable.
      Davila’s arguments pertain only to the sentence imposed in S.D. Tex. 2:10-
CR-945 (5th Cir. 11-40195). That sentence was an upward variance from the
Guidelines and not an upward departure within the framework of the
Guidelines. See U.S.S.G. § 5G1.2(c), comment. (n.1(B)); United States v. Jacobs,
635 F.3d 778, 782 (5th Cir. 2011). Davila has failed to show any error, plain or
otherwise, in the adequacy of the district court’s reasons for varying from the
Guidelines or the substantive reasonableness of the sentence. See United States
v. Lopez-Velasquez, 526 F.3d 804, 806-07 (5th Cir. 2008); United States v. Smith,
440 F.3d 704, 708-10 (5th Cir. 2006).
      The judgments of the district court are AFFIRMED.




                                        2